ON RULE TO SHOW CAUSE
DAUKSCH, Judge.
Petitioner seeks review by certiorari of an order of clarification entered pursuant to Petitioner’s motion for rehearing directed to an earlier order compelling discovery. The petition was filed more than thirty (30) days after rendition of the order compelling discovery. See Fla.R.App.P. 9.100(c). A motion for rehearing directed to such an interlocutory discovery order is not authorized and does not toll the time for seeking review. See, e.g., District School Board of St. Johns County v. Timoney, 524 So.2d 1129 (Fla. 5th DCA 1988) (motion for rehearing not authorized as to interlocutory order so time to file petition is not tolled); Longo v. Longo, 515 So.2d 1013 (Fla. 1st DCA 1987) (motions for rehearing directed to interlocutory orders are not authorized and do not toll time for filing appeal). Since the petition was not timely filed, the court is without jurisdiction.
PETITION DISMISSED.
W. SHARP and HARRIS, JJ., concur.